Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-11 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a method for manufacturing an OE (optoelectronic) chip packaging system comprising: forming patterns of transmission lines and alignment marks for an OE chip and a lens array for the OE chip on a top surface of a substrate; making vias to place solder for the OE chip and to connect to a driver IC (Integrated Circuit) chip for the OE chip; filling the vias for the OE chip with solder; making holes to mount the OE chip and the lens array on the top surface of the substrate; mounting the OE chip on the holes for the OE chip and the driver IC chip on the vias filled with conductive material, and reflowing the solder filled the vias for the OE chip; mounting the lens array on the holes for the lens array; and applying an adhesive to the OE chip and the lens array; in combination with the other recited limitations in the claim. 
Claims 2-11 are allowable as dependent upon claim 1.
Claims 12-17 are allowed. 
Independent claim 12 is allowed because the prior art does not teach or suggest a method for manufacturing an OE (optoelectronic) chip packaging system comprising: forming patterns of transmission lines and alignment marks for an OE chip and a lens array for the OE chip on a top surface of a substrate, wherein the first lens array encapsulates a turning structure that includes a hollow reflector, corresponding to a void having a triangular shaped cross-section; making vias to place solder for the OE chip and to connect to a driver IC (Integrated Circuit) chip for the OE chip;   making holes to mount the OE chip and the lens array on the top surface of the substrate; mounting the OE chip on the holes for the OE chip and the driver IC chip on the vias filled with conductive material, and reflowing the solder filled the vias for the OE chip; mounting the lens array on the holes for the lens array;  applying an adhesive to the OE chip and the lens array and curing the adhesive to fix the OE chip and the lens array to the substrate; in combination with the other recited limitations in the claim. 
Claims 13-17 are allowable as dependent upon claim 12.
Claims 18-20 are allowed. 
Independent claim 18 is allowed because the prior art does not teach or suggest a method for manufacturing an OE (optoelectronic) chip packaging system comprising: forming patterns of transmission lines and alignment marks for an OE chip and a lens array for the OE chip; forming an insulating layer over the patterns of the transmission lines and the alignment marks; making vias to place solder for the OE chip and to connect to a driver IC (Integrated Circuit) chip for the OE chip by laser ablation; filling the vias for the OE chip with solder, while using the patterns of the alignment marks for the OE chip and the lens array formed on the top surface of the substrate, making holes to mount the OE chip and the lens array on the top surface of the substrate;  mounting  the OE chip on the holes for the OE chip and the driver IC chip on the vias filled with conductive material, and reflowing solder filled the vias for the OE chip; mounting the lens array on the holes for the lens array;   applying an adhesive to the OE chip and the lens array and curing the adhesive to fix the OE chip and the lens array to the substrate; in combination with the other recited limitations in the claim. 
Claims 19-20 are allowable as dependent upon claim 18.
Prior art reference Gilliland et al. (2003/0067951; “Gilliland”) is the closest prior art of record in this application. However, Gilliland fails to disclose the solder, adhesive and surface configuration limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883